FOLEY, J.
The only issue in this workman’s compensation case is whether a 1971 injury, which is conceded to be compensable, caused or materially contributed to the claimant’s cancer or its subsequent metastasis as claimant urged. The hearing referee, the Workmen’s Compensation Board (one member dissenting) and the circuit court each found in favor of claimant’s position.
We conclude that this case is controlled by our holding in Volk v. Birdseye Division, 16 Or App 349, 518 P2d 672, Sup Ct review denied (1974).
Affirmed.